PER CURIAM
Wife appeals from a judgment of dissolution, contending that the trial court erred in its award of child custody, the family residence, and child and spousal support and in failing to award attorney fees to wife. On de novo review, we modify the child support award.
Husband’s disposable income is $1,730 per month. The trial court awarded wife spousal support of $150 per month for 36 months. Husband was awarded custody of the parties’ two minor children. Their needs are $800 per month. The trial court awarded child support payable by wife of $260 per month. Wife’s disposable monthly income is $890 per month. After receiving spousal support and paying child support, she would have $780 per month to live on. In contrast, husband has $1,040 per month after the needs of the children are met. While both parents have a duty to support their children, they should leave this 22-year marriage with comparable standards of living. Pierce and Pierce, 70 Or App 24, 28, 688 P2d 114 (1984). Accordingly, we modify the amount of child support wife must pay to $65 per month per child.1
Judgment modified to fix child support at $65 per month per child; affirmed as modified. Costs to wife.

 We have made these calculations:
Husband Wife
Monthly Disposable Income + $1,730 + $ 890
Monthly Spousal Support Awarded to Wife by Trial Court — 150 (36 months) + 150
Monthly Needs of Children (Trial Court Awarded Custody — 800 to Husband)
Monthly Child Support Awarded Against Wife by Trial Court + 260 - 260
Monthly Disposable Income Remaining + $1,040 + $ 780
When the total amount of monthly child support wife must pay is adjusted to $130, wife and husband each have $910 net monthly disposable income.